      Case 1:09-cr-01016-DLC Document 166 Filed 06/22/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA,              :              09Cr1016-04(DLC)
                                       :
               -v-                     :                    ORDER
                                       :
FELIX SANTIAGO III,                    :
                          Defendant.   :
                                       :
-------------------------------------- X
DENISE COTE, District Judge:

     By letter dated June 19, 2020, the parties informed the

Court that the defendant wishes for his hearing on the violation

of supervised release to proceed in person, and that he

therefore requests an adjournment of the June 29, 2020 hearing

that was scheduled to proceed as a videoconference.           The

Government consents to the request.       Accordingly, it is hereby

     ORDERED that the hearing is adjourned to 9:30 am on July

24, 2020 in Courtroom 18B, 500 Pearl Street.

     IT IS FURTHER ORDERED that if an in-person hearing is not

available on July 24, the defendant shall inform the Court by

Friday, July 17, 2020 if the defendant consents to proceed

remotely.   Before July 17, defense counsel shall discuss again

with the defendant the form, Waiver of Right to be Present at

Criminal Proceeding, which was attached to the June 11 Order.

     IT IS FURTHER ORDERED that upon receipt of the defendant’s

July 17 letter, the Court will issue an Order informing the

parties whether the hearing will occur in-person or via
         Case 1:09-cr-01016-DLC Document 166 Filed 06/22/20 Page 2 of 2



videoconference.      If the hearing will occur via videoconference,

the forthcoming Order will provide the credentials for the

videoconference.


Dated:       New York, New York
             June 22, 2020

                                     __________________________________
                                               DENISE COTE
                                       United States District Judge




                                       2
